EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows to correct an obvious typographical and/or formatting error, and for consistency with the remaining claims (i.e., claims 1 and 15). 

Lines 6-9 of claim 13 have been amended as follows:
a second integrated circuit having a first surface disposed on the first side of the redistribution layer and coupled to the first integrated circuit, the second integrated circuit comprising a digital signal processor (DSP) configured to determine vital signal information based on the digitized baseband radar signals;

Claims 17-21 have been canceled.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
Replacement drawing sheets were received on 01/22/2018. These drawings are acceptable.
Applicant's election of Group I, Species A in the reply filed 08/04/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a). 
The examiner first notes the limitation "configured to determine vital signal information" has been interpreted as a DSP being configured or programmed for determining a vital sign of a subject, such as a heart or pulse rate of a person, which is the only of the known/common vital signs Applicant discloses determining with any detail (e.g., ¶ [0023] of the specification as filed; Fig. 6; ¶ [0061]; ¶ [0110]; etc.).
With respect to claim 1, the most relevant of the prior art of record, US 2009/0240132 A1 to Friedman teaches/suggests a device for measuring vital signals comprising a first circuit board layer comprising a first insulator material (¶ [0020] PCB on which the measurement system 22 comprising a dielectric layer 18 and a printed circuit layer 20); a measurement system including a sensor and a microprocessor configured to determine a (¶ [0042] measurement system 42 preferably includes a transmitter, a receiver and an on-board microprocessor to analyze the reflected radio frequency interrogation signal); and a transmit and receive antenna (antenna 32) disposed over a first surface of the first circuit board layer (e.g., Fig. 1). Friedman does not teach the device comprises a second circuit board layer comprising a second insulator material, or separate transmit and receive antennas disposed on the second circuit board layer. Additionally, Friedman appears to disclose the specific shape and connection between the antenna layer (12) and the ground layer (16) are provided for a particularly purpose (e.g., ¶ [0024]), such that i.e., a first integrated circuit comprising a millimeter-wave radar sensor and a digital interface configured to provide digitized baseband radar signals coupled to a second integrated circuit comprising a DSP configured to determine vital signal information based on the digitized baseband radar signals. 
US 8,305,255 B2 to Margomenos (cited by Applicant) teaches/suggests a device comprising a first integrated circuit comprising a millimeter-wave radar sensor and a digital interface configured to provide digitized baseband radar signals (module 141; col. 6, lines 26-40, where module 141 may comprise BiCMOS chip T/R modules and an A/D converter); and a second integrated circuit coupled to the first integrated circuit, the second integrated circuit comprising a digital signal processor (DSP) (col. 5, lines 5-18, where the plurality of chips 160 may include a digital signal processor). Margomenos does neither expressly teaches the DSP is configured to determine vital signal information based on the digitized baseband radar signals, nor suggests use of the claimed device is vital sign (medical, physiological, biological, etc.) monitoring. Rather, the only field of use taught/suggested by Margomenos is automotive radar systems (col. 1, lines 34-67). Additionally, Margomenos does not teach the first and second integrated circuits are disposed on the same circuit board layer comprising a first insulator material. 
WO 2015/174879 A1 to Savic (cited by Applicant) teaches/suggests a device for measuring vital signals comprising a millimeter-wave radar sensor (front end 10); a digital interface configured to provide digitized baseband radar signals (A/D converter 30); and a digital signal processor (DSP) configured to determine vital signal information based on the digitized baseband 
In view of the above, the prior art of record fails to teach/suggest the recited combination of elements of Applicant's claim 1. 
With respect to claim 13, the most relevant of the prior art of record, US 2021/0181297 A1 to Zhang, teaches/suggests a device comprising a redistribution layer comprising an insulating material (Figs. 3-4; ¶ [0080] second and third insulators 305, 310 (i.e., redistribution layer RDL); etc.); a first integrated circuit having a first surface disposed on a first side of the redistribution layer, the first integrated circuit comprising a millimeter-wave radar sensor (Figs. 3-4, a first of chips 307; ¶ [0078] chips 307 include a millimeter wave radar chip); a second integrated circuit having a first surface disposed on the first side of the redistribution layer and coupled to the first integrated circuit (Figs. 3-4, a second of chips 307, which are coupled via conductive lines 313); a transmit/receive antenna disposed in the redistribution layer and coupled to the first integrated circuit via a first conductive layer of the redistribution layer (antenna 312; ¶ [0078]); and a molding material disposed over a second side of the first integrated circuit, a second side of the second integrated circuit and the first side of the redistribution layer (first insulator 304; ¶ [0083]). Further etc.) determination and/or monitoring applications. 
As discussed above with respect to claim 1, Margomenos teaches and/or suggests a device comprising a first integrated circuit comprising a millimeter-wave radar sensor and a digital interface configured to provide digitized baseband radar signals; and a second integrated circuit coupled to the first integrated circuit, the second integrated circuit comprising a DSP. Margomenos does not disclose the first and second integrated circuits are disposed on the same side/surface of a redistribution layer comprising an insulating material as required by claim 13, and additionally does not teach the DSP is configured to determine vital signal information based on the digitized baseband radar signals. Rather, as discussed above with respect to claim 1, Margomenos suggests automotive radar for the disclosed device, and accordingly, like Zhang nor Lachner above, does not suggest vital sign sensing as an application for the disclosed device. 
In view of the above, the prior art of record fails to teach/suggest the recited combination of elements of Applicant's claim 13. 


Claim 1, claim 13 and claims dependent thereon are allowable for at least the reasons discussed above. The restriction/election requirement as set forth in the Office action mailed on 07/28/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction or election requirement among Species A and B is withdrawn. Therefore, claim 6, directed to Species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (i.e., generic claim 4). However, claims 17-21, directed to Invention/Group II remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
For the reasons noted above, this application is in condition for allowance except for the presence of claims 17-21 directed to an invention non-elected without traverse. Accordingly, claims 17-21 have been cancelled. See MPEP § 821.02

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/Meredith Weare/Primary Examiner, Art Unit 3791